Deemer, C. J.
Defendant is accused of having committed the crime of rape upon the prosecuting witness, Edith Otto, a girl under the age of fifteen years. Three matters are relied upon for a reversal:
I. Criminal law: competency of witness: discretion. Eirst. It is insisted that two of the state’s witnesses were so young and immature that their testimony should not have been received. One' of these witnesses was Bateen tlle other eleven years of age. Both the county attorney and the presiding judge examined these witnesses as to competency and the trial court concluded that their testimony should be admitted. In this there was no error. In such matters the trial count has a large discretion, and there was no -abuse thereof in this case. State v. Todd, 110 Iowa, 631; State v. Crouch, 130 Iowa, 478; State v. Meyer, 135 Iowa, 507.
Second. It is argued that there is not sufficient corroborating testimony tending to connect defendant with the commission of the offense. In our opinion there was ample — rather more than is usual in such cases. E-or obvious reasons, there is no need for setting it out in extenso.
2. Same: evidence of moral character. Third. Edith Otto was a witness for the state, and, in order to impeach her, the defendant produced a witness to whom the following questions were propounded: “Do you know what the general reputation of Edith Otto is in the neighborhood where she resides as to her character or was in *154March, 1909? (Objected to as incompetent, irrelevant, immaterial and improper in form. Sustained. Defendant excepted.) Do you know what the general reputation of Edith Otto in the neighborhood where she resides is as to her character? (Objected to as incompetent, irrelevant, immaterial and improper. Sustained and excepted to by the defendant.) Do you know what the general reputation of Edith Otto was about March 3, 1909, in the neighborhood where she resided at that time? (Objected to as incompetent, irrelevant, immaterial and improper. Sustainéd and excepted to by the defendant.)” The trial court made rulings on objections thereto as shown.
Section 4614 of the Oode provides: “The general moral character of a witness may be proved for the purpose of testing his credibility.” Character as referred to in this section has been held to be the equivalent of general reputation. State v. Egan, 59 Iowa, 636; State v. Seevers, 108 Iowa, 738, and cases cited; State v. Haupt, 126 Iowa, 152. However, it is the moral character of the witness and not his character as to truth and veracity, or character as to being peaceable and law abiding. State v. Seevers, 108 Iowa, 738. Moreover, it is not some specific vice which may be shown. Kilburn v. Mullen, 22 Iowa, 498. The questions asked were not confined to general moral char-acter, and for that reason the trial court did not err in sustaining objections thereto.
No prejudicial error appears, and the judgment must be, and it is, affirmed.